      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 1 of 23




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 MAXINE DENISE JOHNSON,

         Plaintiff,
         v.                                                 No. 1:19-cv-02-DLF-ZMF
 ANDREW SAUL,
 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.




                                REPORT AND RECOMMENDATION

       Plaintiff, Maxine Denise Johnson, moves to reverse a decision by the Commissioner of the

Social Security Administration (“SSA”) adopting the findings of an Administrative Law Judge

(“ALJ”) and denying Ms. Johnson’s application for Supplemental Security Income (“SSI”). See

ECF No. 18 (Pl.’s Mot. J. Reversal) at 1. Ms. Johnson claims that the ALJ committed reversible

error at steps three, four, and five in the five-step process used by the SSA to determine whether a

claimant is disabled. See 20 C.F.R. § 416.920(a)(4); Pl.’s Mot. J. Reversal at 5, 10, 13.

       On April 11, 2019, United States District Judge Dabney L. Friedrich referred this matter to

a magistrate judge for full case management, including the preparation of a Report and

Recommendation pursuant to Local Civil Rule 72.3. See Minute Order (Apr. 11, 2019). Pending

before this Court are Ms. Johnson’s Motion for Judgment of Reversal and the Defendant Social

Security Commissioner’s Motion for Judgment of Affirmance. See Pl.’s Mot. J. Reversal; ECF

No. 19 (Def.’s Mot. J. Affirmance).       Having considered the parties’ submissions and the




                                                     1
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 2 of 23




Administrative Record,1 and for the reasons set forth below, the undersigned recommends that the

Court DENY Plaintiff’s Motion for Judgment of Reversal, and GRANT Defendant’s Motion for

Judgment of Affirmance.

I.     BACKGROUND

       A.      Statutory Framework

       The Social Security Act entitles an individual to disability benefits if she is unable to

engage in “any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A); 20

C.F.R. § 416.905(a) (2020). The impairment must be severe and must render the individual unable

to perform both “previous work” and “any other kind of substantial gainful work which exists in

the national economy.” § 1382c(a)(3)(B); 20 C.F.R. § 416.905 (2020).

       The SSA uses a five-step process to determine whether a claimant is disabled. See 20

C.F.R. § 416.920(a)(4). The claimant bears the burden at the first four steps. See, e.g., Butler v.

Barnhart, 353 F.3d 992, 997 (D.C. Cir. 2004). First, a claimant must show that she is not presently

engaged in “substantial gainful activity.” § 416.920(a)(4)(i). Second, she must demonstrate that

she has a “severe impairment” that “significantly limits [her] physical or mental ability to do basic

work activities.”   §§ 416.920(a)(4)(ii), 416.920(c).     Third, the ALJ must determine if the

claimant’s impairments or combination of impairments “meets or equals” one of the listings at 20

C.F.R. Part 404, Subpart P, Appendix 1. See § 416.920(a)(4)(iii). If it does, then the claimant is

deemed disabled and the inquiry ends. Id. If not, the ALJ must proceed to the fourth step, which



1
  The Administrative Record consists of nine exhibits attached to ECF Number 12. For ease of
reference, citations to the Administrative Record will refer to the “AR” and cite to the consecutive
page numbers provided in the lower right-hand corner of each page.
                                                     2
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 3 of 23




requires the ALJ to determine the claimant’s residual functional capacity (RFC) and consider

whether, in light of the RFC, the claimant can still perform any past work. See § 416.920(a)(4)(iv).

Fifth, if the RFC indicates the claimant cannot engage in past work, then the burden shifts to the

Commissioner to prove that the claimant’s RFC, age, education, and past work experience indicate

that she is able to perform “other work” that exists in the national economy. § 416.920(a)(4)(v);

Butler, 353 F.3d at 997.

       B.      Factual Background

                       Ms. Johnson’s and Third Party’s Testimony and Reports

       Ms. Johnson has worked as an oyster shucker (1997–99) and as a dishwasher (2005–06).

See AR 108, 269. At the time of the administrative hearing, she did not have a driver’s license

and lived in a home with her eighty-four-year-old mother and twenty-eight-year-old daughter. See

AR 106–07, 122. She testified at the hearing and in her adult function reports that she cared for

her personal needs, including dressing, bathing, caring for hair, shaving, feeding herself, and using

the toilet, but sometimes needed help from her family because she got dizzy. See AR 122, 293,

322. She reported that she prepared meals, did simple chores, used public transportation, and

shopped in stores for food and clothes at least twice a month. See AR 294–95, 323–24. She stated

that she handled money, including paying bills, counting change, handling a savings account, and

using a checkbook and money orders. See AR 324. She said she read the newspaper, watched

television, and walked around the neighborhood or park almost every day. See AR 123–24, 296,

325. She also reported that she attended church twice a week, socialized with family and friends,

and went to doctor’s appointments. See id. She testified that she got a cane in 2017 and could

walk around a quarter of a block before needing to stop and rest. See AR 118. She alleged that

she could not lift over five pounds. See AR 119.



                                                     3
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 4 of 23




       Eddie Curtis, with whom Ms. Johnson was in a romantic relationship, filed a third-party

adult function report in the SSA proceedings. See AR 301–09. Mr. Curtis testified that Ms.

Johnson took care of her personal needs. See AR 303. He wrote that Ms. Johnson handled daily

simple meal-preparation and housekeeping work. See AR 304. He testified that Ms. Johnson went

outside daily with company or independently. See AR 305–06. He reported that she walked to

the park and through the neighborhood, used public transportation, and shopped in stores. See id.

He further stated that Ms. Johnson could lift “10 or less pounds,” walk “3/4 of a block” before

needing to stop and rest, pay attention for “5–10 minutes,” follow instructions “with assistance,”

and that she did not handle changes in routine well, “but will adjust.” AR 307–08. He did not

indicate that Ms. Johnson walked with a cane. See AR 308.

                      Medical Evidence

       Doctors amputated Ms. Johnson’s left finger in 2005, nine years before her SSI filing date.

See AR 853. Two primary care doctors, Dr. Edwin Williams, M.D., and Dr. Melvin Gerald, M.D,

treated Ms. Johnson. She attended routine primary care visits approximately every four months

for various complaints, including a head injury and memory loss, pain and numbness in her left

hand, headaches, depression, balance problems, dizziness, bronchitis, and sleep problems. See AR

357–96, 541–65, 763–810, 832–34, 930–41.

       On June 30, 2014, doctors diagnosed her with dizziness and giddiness and vertigo disorder.

See AR 386, 799. On July 15, 2014, she underwent an MRI scan that showed no significant

neurological abnormalities. See AR 395, 403.

       On May 18, 2015, Ms. Johnson consulted with Dr. Katherine Marshall Woods, a

psychologist. Dr. Woods concluded that Ms. Johnson “exhibited no limitations in her ability to

maintain a regular schedule;” that she was “mildly impaired in her ability to follow and understand



                                                    4
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 5 of 23




simple directions and instructions, perform simple tasks independently, maintain attention and

concentration, learn new tasks, and relate adequately with others;” and that she was “moderately

limited in her ability to perform complex tasks independently, make appropriate decisions, and

appropriately deal with stress.” AR 531–32.

       On August 21, 2015, Dr. Elizabeth Nolte, M.D., examined Plaintiff and concluded that she

“ha[d] mild limitation in pushing . . . standing, walking, handling and grasping.” AR 539. On

August 24, 2015, State Agency Psychological Consultant Nancy Heiser, Ph.D., determined that

Ms. Johnson’s mental impairments did not meet or medically equal any listed impairment at 20

C.F.R. Part 404, Subpart P, Appendix 1. See AR 146.

       On September 1, 2015, state agency physician Veronica Bedeau evaluated Plaintiff’s RFC.

See AR 147–48. She found that Ms. Johnson could frequently lift and/or carry up to ten pounds,

and in an eight-hour workday could stand and/or walk for about six hours and sit for a total of

about six hours. See id. Her ability to push and/or pull was unlimited; neither did she have

postural, manipulative, visual, communicative, or environmental limitations. See id. Dr. Bedeau

indicated that Ms. Johnson “[wa]s capable of a light RFC” and that she “c[ould] perform handling

and gross manipulations without difficulties.” AR 148.

       On September 30, 2015, state agency disability examiner Sureta M. Butler concluded that

Ms. Johnson was “[n]ot [d]isabled,” and that “[her] condition [wa]s not severe enough to keep

[her] from working.” AR 151. Based on the relevant file, the examiner determined that Ms.

Johnson “c[ould] adjust to other work.” AR 151–52.

       On December 11, 2015, Dr. Williams prescribed a walking cane at Plaintiff’s request

because she “[felt] like her balance [was] off.” AR 541. No further explanation accompanied this




                                                   5
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 6 of 23




prescription. See id. On December 15, 2015, Plaintiff received a CT scan of the brain that showed

no abnormalities. See AR 585.

       Ms. Johnson consulted Dr. Janaki Kalyanam on January 14 and February 8, 2016, for

numbness in both hands. See AR 589-95. Cervical spine x-rays showed “[n]o evidence of acute

fracture or subluxation.” AR 589. The testing did reveal “[m]ild multilevel cervical spondylosis

distended from C4 through C7,” which is a common age-related condition that is asymptomatic.

Id.

       On March 10, 2016, Plaintiff met again with Dr. Woods, who concluded that Plaintiff

“exhibit[ed] no limitations in her ability to follow and understand simple directions and

instructions, perform simple tasks independently, and maintain attention and concentration;” that

she was “mildly limited in her ability to learn new tasks;” and that she was “moderately limited in

her ability to maintain a regular schedule, perform complex tasks independently, make appropriate

decisions, relate adequately with others, and appropriately deal with stress.” AR 602. Dr. Nolte

further noted that Plaintiff’s “[c]ervical spine show[ed] full flexion, extension.” AR 609. X-rays

of her left hand and shoulder were normal, and Dr. Woods concluded that Ms. Johnson “ha[d] mild

limitation in bending, pushing, grasping, and handling.” AR 610.

       On March 24, 2016, state agency physician Dr. Walter Goo determined that Ms. Johnson

could frequently lift and/or carry up to ten pounds, stand and sit for about six hours in an eight-

hour workday, perform unlimited pushing and/or pulling, climb ramps/stairs frequently, climb

ladders/ropes/scaffolds frequently, stoop, kneel, crouch, and crawl frequently, perform frequent

manipulative movements with her left hand, and perform fine manipulation with her fingers. See

AR 166–67. Overall, Dr. Goo concluded that Plaintiff “retain[ed] the capacity for light work.”

AR 167.



                                                    6
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 7 of 23




       On July 28, 2016, Dr. Marc Cottrell, a psychologist, diagnosed Plaintiff with Major

Depressive Disorder and PTSD. See AR 22, 757. In a check-box evaluation, Dr. Cottrell indicated

that Ms. Johnson had marked limitations in her ability to “make simple work-related decisions,”

“maintain attention and concentration for extended periods,” “understand, remember and carry out

complex instructions,” and perform “her daily activities.” AR 22–23, 755–56.

       On August 5, 2016, Dr. Williams checked “yes” without any explanation in a physical

capacities evaluation to the question, “does this patient require an assistive device . . . to ambulate

even minimally in a normal workday.” AR 760. On August 26, 2017, Dr. Gerald diagnosed

Plaintiff with dizziness and giddiness. See AR 933–34. Neither Dr. Williams nor Dr. Gerald noted

in any treatment record that the cane was medically necessary or that Plaintiff had any gait or

ambulation abnormalities. See AR 357–96, 541–65, 763–810, 832–34, 930–41.

       From 2013 to 2017, Drs. Williams and Gerald recorded normal examination findings. See

AR 357–96, 541–65, 763–810, 832–34, 930–41. They reported that Plaintiff was pleasant, alert,

oriented, and in no acute distress, with an appropriate mood and affect. See id. Her neurological

examinations revealed intact cranial nerves, no lack of muscle control or coordination of voluntary

movements, and a normal gait and station. See id. Her musculoskeletal system was intact with a

full range of motion, no back or bone pain, no bony back tenderness, and no arthritis. See id.

       Ms. Johnson was never hospitalized for psychiatric issues. She had routine outpatient

mental health treatment, including individual therapy and medication management. See AR 504–

21, 619–45, 837–926, 943–74. From July 2014 to November 2015, Plaintiff saw Dr. Tejpal Singh

for complaints of depression and anxiety. See 504–21, 619–45. She denied medication-related

side effects and reported improvement in her mood symptoms and anxiety with medication. See




                                                      7
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 8 of 23




AR 506–20.          She also received therapy at the D.C. Department of Behavioral Health and

Preventive Measures. See AR 812–20, 835–926, 942–74.

          C.        Procedural Background

          On December 31, 2014, Ms. Johnson filed an application for SSI, alleging disability

beginning December 1, 2005. See AR 11. The claim was denied on October 1, 2015. See id. On

April 14, 2016, the SSA denied her claim again upon reconsideration. See id. Ms. Johnson filed

a request for a hearing, which the SSA held on February 15, 2018. See id.

          On June 27, 2018, ALJ M. Krasnow decided that Ms. Johnson was not disabled. See AR

12, 26. At step one, the ALJ found that Ms. Johnson had not engaged in substantial gainful activity.

See AR 13. At step two, the ALJ found that Ms. Johnson had the severe impairments of “partial

left index finger amputation, residual effects of partial amputation; left carpal tunnel syndrome;

cervical spondylosis/degenerative disc disease with radiculopathy; osteoarthritis; obesity; major

depressive disorder/depression; generalized anxiety disorder; posttraumatic stress disorder;

alcohol use/abuse disorder; and borderline intellectual functioning.” Id.

          At step three, the ALJ determined that Ms. Johnson “d[id] not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1.” AR 14. Specifically, Ms. Johnson’s

mental impairments did not meet or medically equal the criteria of listings 12.02, 12.04, 12.05,

12.06, 12.11, and 12.15. See AR 15. The ALJ found that Ms. Johnson’s mental impairments

“d[id] not cause at least two ‘marked’ limitations or one ‘extreme’ limitation.” AR 17. As such,

neither the Paragraph B nor Paragraph C criteria was satisfied. See id.

          At step four, the ALJ found that Ms. Johnson had the RFC “to perform light work as

defined        in   20   CFR   416.967(b)   except   no   more    than      frequent   climbing   of



                                                     8
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 9 of 23




ladders/ropes/scaffolds/ramps/stairs, balancing, stooping, kneeling, crouching, or crawling.” AR

17. The ALJ also found that she was “limited to no more than frequent bilateral handling,” and

“no more than concentrated exposure to fumes, odors, dusts, gases and hazards (such as moving

machinery and unprotected heights and parts).” Id. Further, she was “limited to simple, routine

and repetitive tasks with no production rate for pace of work,” and she was “limited to no more

than occasional interaction with the general public or supervisors.” Id. The ALJ also determined

that Ms. Johnson had no past relevant work. See AR 24.

       At step five, the ALJ determined that given Ms. Johnson’s age (50 years old), education

(completed 11th grade), work experience, and RFC, there were jobs in significant numbers in the

national economy that she could perform. See AR 24. In reaching this conclusion, the ALJ relied

on the testimony of impartial vocational expert (“VE”), Mary Everts. See id. The ALJ asked the

VE to assume a hypothetical individual of Ms. Johnson’s age and education who could “perform

a full range of light work” with certain limitations. 2 AR 135. The VE responded that this

hypothetical person could make a vocational adjustment to a significant number of light, unskilled

jobs in the national economy, such as a sorter, a laundry worker, or an assembler. See AR 135–

36. The VE testified, however, that the three identified jobs would be unavailable “[i]f the person

required the use of a cane for ambulation.” Id.

       Ms. Johnson now seeks review of the ALJ’s decision, arguing that the ALJ erred at steps

three, four, and five. See Pl.’s Mot. J. Reversal at 5–19.




2
  These limitations included that the person could “frequently climb ramps and stairs; climb
ropes, ladders, and scaffolds; balance; stoop; kneel; crouch; and crawl[; . . .] could [perform]
frequent[] [bilateral handling] and must avoid concentrated exposure to fumes, odors, dusts, and
gases as well as to hazards including dangerous machinery, unprotected heights, and parts[; . . .]
further limited to simple routine competitive tasks with no production rate for pace of work and
occasional interaction with the general public and with supervisors.” AR 135
                                                     9
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 10 of 23




II.    LEGAL STANDARD

       “In a disability proceeding, the ALJ ‘has the power and the duty to investigate fully all

matters in issue, and to develop the comprehensive record required for a fair determination of

disability.’” Simms v. Sullivan, 877 F.2d 1047, 1050 (D.C. Cir. 1989) (quoting Diabo v. Sec’y of

Health, Educ. & Welfare, 627 F.2d 278, 281 (D.C. Cir. 1980)). Upon review, “[t]he court must

uphold the [ALJ’s] determination if it is supported by substantial evidence and is not tainted by an

error of law.” Smith v. Bowen, 826 F.2d 1120, 1121 (D.C. Cir. 1987). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Butler, 353 F.3d at 999 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). This standard

“requires more than a scintilla, but can be satisfied by something less than a preponderance of the

evidence.” Fla. Mun. Power Agency v. FERC, 315 F.3d 362, 365–66 (D.C. Cir. 2003) (cleaned

up). “Substantial-evidence review is highly deferential to the agency fact-finder.” Rossello ex rel.

Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C. Cir. 2008). On review, the “plaintiff bears the

burden of demonstrating that the Commissioner’s decision [was] not based on substantial evidence

or that incorrect legal standards were applied.” Settles v. Colvin, 121 F. Supp. 3d 163, 169 (D.D.C.

2015) (quoting Muldrow v. Astrue, No. 11-1385, 2012 WL 2877697, at *6 (D.D.C. July 11, 2012)).

       The reviewing court may not replace the ALJ’s judgment “concerning the credibility of the

evidence with its own.” Goodman v. Colvin, 233 F. Supp. 3d 88, 104 (D.D.C. 2017). Rather,

“[t]he credibility determination is solely within the realm of the ALJ.” Grant v. Astrue, 857 F.

Supp. 2d 146, 156 (D.D.C. 2012).




                                                    10
       Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 11 of 23




III.    ANALYSIS

        A.     Step-Three Evaluation of Anxiety Disorder Under § 12.06

        The medical criteria of the listings considered in step three “are more restrictive than the

statutory disability standard” because they describe impairments that are “severe enough to prevent

a person from doing any gainful activity,” not just “substantial gainful activity.” Sullivan v. Zebley,

493 U.S. 521, 532 (1990) (quoting § 416.925(a)). “For a claimant to show that h[er] impairment

matches a listing, it must meet all of the specified medical criteria. An impairment that manifests

only some of those criteria, no matter how severely, does not qualify.” Zebley, 493 U.S. at 530.

        Anxiety disorders are covered under § 12.06.          Listing 12.06 has three paragraphs,

designated A, B, and C. The claimant’s mental disorder must satisfy the requirements of

paragraphs A and B, or A and C. See 20 C.F.R. Part 404, Subpart P, Appendix 1, § 12.06. The

ALJ determined that Ms. Johnson satisfied Paragraph A, but not Paragraphs B and C. See AR 14–

17. Ms. Johnson only challenges the Paragraph C determination. See Pl.’s Mot. J. Reversal at 7,

9.

        Paragraph C requires the claimant’s mental disorder to be “serious and persistent; that is,

[she] ha[d] a medically documented history of the existence of the disorder over a period of at least

2 years.” § 12.06(C) (internal quotation omitted). The claimant must also show evidence of both:

1) “[m]edical treatment, mental health therapy, psychosocial support(s), or a highly structured

setting(s) that [was] ongoing and that diminishe[d] the symptoms and signs of [her] mental

disorder;” and 2) “[m]arginal adjustment, that is, [she] ha[d] minimal capacity to adapt to changes

in [her] environment or to demands that [were] not already part of [her] daily life.” Id.




                                                      11
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 12 of 23




                      Determining the Severity of Ms. Johnson’s Mental Impairments

       The ALJ “specifically identifie[d] Listing [12.06], describe[d his] reasons for concluding

that Plaintiff’s condition d[id] not meet or medically equal that Listing, and [went] on to discuss

the evidence in the record in significant detail.” Conway ex rel. Tolen v. Astrue, 554 F. Supp. 2d

26, 34 (D.D.C. 2008). There was no requirement “that the ALJ provide an exhaustive point-by-

point breakdown of each and every listed impairment. Rather, the ALJ [satisfied his obligation]

to provide a coherent basis for his step-three determination.” Keene v. Berryhill, 732 F. App’x

174, 177 (4th Cir. 2018).

       First, the ALJ noted Plaintiff’s relatively conservative psychiatric treatment history with

no hospitalizations due to psychiatric reasons. See AR 16. From July 2014 to November 2015,

she saw Dr. Singh around twenty times for complaints of depression and anxiety. See AR 504–

20, 619–41. Dr. Singh reported Plaintiff was “well-groomed, neat, maintain[ed] eye contact;” she

had ok mood, regular speech, good judgment, and intact thought process; she was oriented and

had appropriate affect; she was cooperative, had normal awareness of her surroundings, normal

psychomotor activity, and no perceptual disorder. See id. In addition, Ms. Johnson received

outpatient mental health therapy at the D.C. Department of Behavioral Health and Preventive

Measures. See AR 812–20, 835–926, 942–74. Her examiners similarly found her to be “neatly

groomed . . . [and] oriented;” her “mood and affect was sad, cooperative, appropriate;” her

“thoughts were circumstantial, congruent;” her “speech was normal, consistent with content;” she

“denied presence of suicidal or homicidal ideation and/or intent;” she “denied the presence of any

delusional thoughts and/or hallucinations; and she was “engaged and receptive to the proposed

treatment interventions.” AR 918. This lack of “evidence of any inpatient treatment, psychiatric

hospitalizations, or anything in the record similar to an extended episode of decompensation”



                                                    12
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 13 of 23




demonstrated that Ms. Johnson’s problems were insufficiently serious. Page v. Colvin, 2016 WL

9456343, at *11 (D.D.C. 2016).

       Second, the ALJ “note[d] that, during her mental health treatment sessions, Plaintiff

reported marked improvement in all areas of her mental health with medication.” Gordon v.

Colvin, 2016 WL 6088263, at *16 (D.D.C. 2016); see AR 16. During her routine consultations

with Dr. Singh, Ms. Johnson repeatedly reported that the “meds [were] helpful,” that she was

“feeling calmer,” her “mood [was] improving,” and she was “sleeping better.” AR 512. “[M]arked

improvement described in Plaintiff’s own reports to her psychiatrist . . . corroborated the

determination that Plaintiff did not have a severe mental impairment.” Gordon, 2016 WL

6088263, at *17.

       Third, the ALJ correctly concluded based on substantial evidence “that [Ms. Johnson] does

not have marked difficulties in daily living.” Meador v. Colvin, 2015 WL 1477894, at *4 (W.D.

Va. Mar. 27, 2015). Ms. Johnson was capable of “cooking, cleaning, and occasionally shopping

for groceries and clothing.” Goodman, 233 F. Supp. 3d at 112; see, e.g., AR 294–95. state agency

psychological consultant Heiser “found only mild restriction in activities of daily living.”

Meador, 2015 WL 1477894 at *4; see AR 145. Treatment records from Dr. Singh and the DC

Department of Behavioral Health and Preventive Measures as well as examination records with

Dr. Nolte showed that Ms. Johnson could “sleep, eat, . . . groom, and cooperate.” Meador, 2015

WL 1477894 at *4; see, e.g., AR 504–20.

                      Proving “Marginal Adjustment”

       “‘[M]arginal adjustment’ means that [the claimant’s] adaptation to the requirements of

daily life [was] fragile.” 20 C.F.R. Part. 404, Subpart. P, Appendix. 1, § 12.00(G)(2)(c). The ALJ

“will consider that [the claimant] ha[d] achieved only marginal adjustment when the evidence



                                                   13
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 14 of 23




shows that changes or increased demands have led to exacerbation of [her] symptoms and signs

and to deterioration in [her] functioning.” Id.

       First, Ms. Johnson was able “to function outside of [the] home or a more restrictive setting,

without substantial psychosocial supports.” Id. Yet, the listing requires otherwise to show

marginal adjustment. Id. Ms. Johnson engaged in a wide range of social activities outside of her

home almost on a daily basis, such as attending church, “us[ing] public transportation, . . . walking

to the bus stop, . . . and [] shopping for groceries and clothing, among other things.” Goodman,

233 F. Supp. 3d at 112. Mr. Curtis testified that Ms. Johnson regularly went outside, including on

her own sometimes, and that the two of them “watch TV, walk in stores, go to church, visit family”

on a weekly basis. AR 305–06. “[Ms. Johnson’s] daily routine . . . belie[s] her claim that her

symptoms are so disabling that she is unable to work.” Goodman, 233 F. Supp. 3d at 112.

       Second, Plaintiff never experienced any “episodes of deterioration that [] required [her] to

be hospitalized,” which is described by the listing as evidence of marginal adjustment. 20 C.F.R.

Part 404, Subpart P, Appendix 1, § 12.00(G)(2)(c). Rather, she received relatively conservative

psychological treatment and reported improvement with medication on multiple medical visits

from June 2015 to December 2017. See AR 16, 112, 504–21, 619–45, 812–20, 835–926, 942–74.

On May 18, 2015, Dr. Woods reported that Plaintiff had neutral mood, clear sensorium, and was

“oriented to time, place, and person.” AR 527–28. The listing also points to “repeated episodes

of decompensation” as evidence of marginal adjustment. Meador, 2015 WL 1477894, at *5. Yet,

Dr. Heiser concluded that Plaintiff did not have “repeated episodes of decompensation [] of

extended duration.” AR 145. While Plaintiff countered that she does not handle stress well and

does not handle change well, the record again belies such conclusion. See Goodman, 233 F. Supp.

3d at 112.



                                                     14
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 15 of 23




       Because Plaintiff only meets Paragraph A, but not Paragraphs B and C under § 12.06, the

ALJ did not err in concluding that Ms. Johnson does not meet or medically equal the listing criteria

for anxiety disorder.

       B.      Step-Four Evaluation of Physical and Mental Limitations in Assessing RFC

       The RFC must account for the claimant’s exertional capacities (e.g., physical limitations)

and non-exertional capacities (e.g., mental limitations). See Davis v. Berryhill, 272 F. Supp. 3d

154, 171 (D.D.C. 2017) (citing Social Security Ruling (“SSR”) 96–8P, 1996 WL 374184, at *5).

The ALJ must assess the RFC on the record, which includes “all of the relevant medical and other

evidence.” § 404.1545(a)(3). In particular, the ALJ “will consider any statements about what [the

claimant] can still do that have been provided by medical sources, whether or not they are based

on formal medical examinations.” § 404.1545(a)(3). The ALJ “will also consider descriptions

and observations of [the claimant’s] limitations from [her] impairment(s), including limitations

that result from [her] symptoms . . . provided by [the claimant], [her] family, neighbors, friends,

or other persons.” Id.

       The RFC determination “must contain a ‘narrative discussion’ identifying the evidence that

supports each conclusion.” Butler, 353 F.3d at 1000. The ALJ’s discussion must “build an

accurate and logical bridge from the evidence to [the] conclusion so that . . . a reviewing court . . .

may assess the validity of the agency’s ultimate findings and afford a claimant meaningful judicial

review.” Lane-Rauth v. Barnhart, 437 F. Supp. 2d 63, 67 (D.D.C. 2006). But “there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision.” Dyer v.

Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005). Failure to assess a specific piece of evidence

constitutes error only if the ALJ failed to “develop the record fully and fairly.” Charles v. Astrue,

854 F. Supp. 2d 22, 30 (D.D.C. 2012). Based on a review of the entire record, the ALJ must



                                                      15
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 16 of 23




indicate “what evidence was credited, [and] also whether other evidence was rejected rather than

simply ignored.” Butler, 353 F.3d at 1002.

                      Physical Limitations

                      i.      Medical Records

       The ALJ found that Plaintiff had physical limitations including “spine pain, wrist pain,

decreased upper extremity range of motion, left upper extremity pain/paresthesia, weak grasp, left

thenar atrophy, positive Tinel’s sign, and/or left hand tenderness.” AR 19. He refused to find

greater physical limitations in Plaintiff’s RFC, which he used in step five to determine jobs that

Plaintiff could perform, for three reasons. First, Ms. Johnson “had a relatively conservative

treatment history . . . [with] no evidence of surgical intervention throughout 2015, 2016, 2017,

2018.” AR 19, 357–974. Second, “imaging studies of the cervical spine [showed] only ‘mild’

cervical spondylosis.” AR 19, 589. Third, Plaintiff’s examinations and reports with Drs. Williams

and Gerald from January 2015 to December 2017 indicated that she “exhibited an intact

musculoskeletal system with full range of motion.” AR 19, 773–93, 809–10. The ALJ further

observed that “neurological examinations on these dates . . . showed no bony tenderness of the

back and the claimant was reported with no gait abnormality.” AR 19.

       The ALJ properly considered and explained the weight he gave to the medical evidence in

the record. See AR 19–20. He assigned little weight to Dr. Williams’ check-box evaluation on

August 5, 2016, because such findings were “inconsistent with the full longitudinal record.” AR

20. Courts have regularly discounted such clinical findings by “checking boxes without providing

any additional explanation.” Page, 2016 WL 9456343, at *15. The ALJ assigned partial weight

to the findings of the state agency medical consultants because they were “somewhat inconsistent

with one another” and were “not consistent with the treatment history and the combined effects of



                                                   16
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 17 of 23




multiple conditions.” AR 20. “This Circuit considers a treating physician’s opinions to be non-

binding when they contain conclusions coupled with discrepant observations.” Turner v. Astrue,

710 F. Supp. 2d 95, 107 (D.D.C. 2010). In particular, Dr. Bedeau’s opinion that Ms. Johnson

“[wa]s capable of a light RFC . . . [and] c[ould] perform handling and gross manipulations without

difficulties” contradicts her conclusion that Plaintiff could only “lift and/or carry up to ten pounds.”

AR 147–48. Finally, the ALJ accorded little weight to the conclusions of Dr. Nolte because she

“failed to provide clear and specific function-by-function limitations in many facets” and “had a

limited opportunity to examine the claimant.” AR 20. “[F]requency of examination” and

“supportability” were appropriate factors in discounting Dr. Nolte’s opinions. Butler, 353 F.3d at

1003 n.7 (citing 20 C.F.R. §§ 404.1527(d)(2)–(3)).

                        ii.     Third-Party Function Report

       The ALJ properly accorded little weight to the third-party function report completed by Mr.

Curtis in which he opined that Ms. Johnson had lifting and walking limitations. See AR 307–08.

When considering evidence from a source “who ha[d] not seen the individual in a professional

capacity in connection with their impairments, such as . . . friends . . . it would be appropriate to

consider such factors as the nature and extent of the relationship, whether the evidence [wa]s

consistent with other evidence, and any other factors that tend[ed] to support or refute the

evidence.” SSR 06-03P, 2006 WL 2329939, at *6. Information from non-medical sources,

however, “cannot establish the existence of a medically determinable impairment. Instead, there

must be evidence from an ‘acceptable medical source’ for this purpose.” Id. at *2. The nature of

this relationship here was intensely personal—a two-year romantic relationship—which naturally

gives rise to bias. See Nsiah v. Saul, 2021 WL 372784, at *12 (D.D.C. 2021) (according little

weight to “the third-party function report of Plaintiff’s mother”).           The ALJ “not[ed] the



                                                      17
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 18 of 23




contradictory [medical] evidence in the record,” which showed Ms. Johnson could lift and walk

contrary to Mr. Curtis’ report. Butler, 353 F.3d at 1002. Additionally, Plaintiff’s conservative

treatment history, benign findings in her physical examinations, and Plaintiff’s repeated statements

about her improved symptoms, further justified the ALJ’s discounting of Mr. Curtis’ testimony.

See Nsiah, 2021 WL 372784, at *12.

                       iii.      Medication Side Effects

       An ALJ should “not find an individual disabled based on alleged symptoms alone.” SSR

16-3P, 2016 WL 1119029, at *4. “[D]rowsiness often accompanies the taking of medication, and

it should not be viewed as disabling unless the record references serious functional limitations.”

Rutherford v. Barnhart, 399 F.3d 546, 555 (3d Cir. 2005).

       Substantial medical evidence supported the ALJ’s decision to accord little weight to

Plaintiff’s subjective complaints that the drugs she took caused drowsiness, dizziness, and sadness.

See AR 19–21.      Plaintiff’s assertion was not substantiated by “evidence of any functional

limitation.” Rutherford, 399 F.3d at 555. For example, Plaintiff repeatedly denied side effects

from her medications.         See AR 504–20, 621–44.       Moreover, Dr. Singh recorded that the

medications stabilized Plaintiff’s mood, improved her anxiety, helped her feel calmer and sleep

better. See, e.g., AR 512.

                       Mental Limitations

       The ALJ found that Plaintiff had the following mental limitations in her RFC: “depression,

anxiety, anhedonia, excessive energy, excessive worry, fatigue, panic attacks, feelings of

hopelessness/abandonment, emptiness, flight of ideas, sleep problems, paranoia, psychomotor

agitation, irritability, poor concentration, impaired recent/remote memory, and psychomotor

retardation.” AR 20–21. He declined to find greater mental limitations in Plaintiff’s RFC, which



                                                     18
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 19 of 23




he used to determine jobs that Plaintiff could perform in step five, for three reasons. First,

“[Plaintiff]’s psychiatric treatment history during the relevant period [was] relatively conservative

with no evidence of prolonged inpatient psychiatric hospitalization of frequent emergency room

visits due to psychiatric reasons.” AR 21. Second, “during the relevant period, [Plaintiff] reported

and/or was reported as experiencing improvement with medication.” Id. Third, Plaintiff “reported

and/or has been reported as engaging in activities that [we]re not consistent with the presence of

greater mental limitations.” AR 22.

       The ALJ accorded significant weight to the findings and conclusions of the state agency

psychiatric consultants, who opined that Plaintiff was able to remember and “carry out short,

simple instructions on a regular basis;” and that “minimal public contact” would help “minimize

symptoms.” AR 22, 140–52, 154–172. The ALJ “was also justified in placing little weight” on

the conclusions of Drs. Cottrell and Woods due to internal inconsistencies, the doctors’ limited

interaction with Plaintiff, and “conflicting evidence in the record.” Turner, 710 F. Supp. 2d at 107;

see AR 22–23. The ALJ also considered and accorded little weight to the Global Assessment of

Functioning (GAF) because it was inconsistent with the entire record and essentially based on

Plaintiff’s subjective complaints.    See AR 23–24.       Moreover, “GAF scores have no direct

correlation to the severity requirements of the mental disorders listings.” Williams v. Colvin, 134

F. Supp. 3d 358, 365 (D.D.C. 2015) (internal quotation omitted).

       The ALJ’s evaluation of Plaintiff’s physical and mental limitations in assessing her RFC

was not missing “crucial particulars” or even “spare;” instead, the ALJ indicated “not only of what

evidence was credited, but also whether other evidence was rejected.” Butler, 353 F.3d at 1002.




                                                     19
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 20 of 23




        C.         Step-Five Determination of Other Jobs That Ms. Johnson Could Perform

        An ALJ may “base[] [his] conclusion [that jobs exist in significant numbers in the national

economy] almost entirely on the testimony of the vocational expert.” Brown v. Barnhart, 408 F.

Supp. 2d 28, 33 (D.D.C. 2006). The ALJ is not required “to submit to the vocational expert every

impairment alleged by a claimant;” instead “the ALJ must accurately convey to the vocational

expert all of a claimant’s credibly established limitations.” Rutherford, 399 F.3d at 554. Often, a

challenge to an ALJ’s reliance on VE testimony at step five boils down to a challenge to the RFC

assessment itself. See id. at n.8. The VE testified that no jobs existed for someone with Plaintiff’s

limitations only if she also needed a cane to ambulate. See AR 136. The ALJ properly discredited

this limitation.

                         Weighing Treating Physician’s Opinion

        “[T]he opinion of a treating physician is controlling . . . only if it is not inconsistent with

other substantial record evidence and [it is] well-supported by medically acceptable clinical and

laboratory diagnostic techniques.” Grant, 857 F. Supp. 2d at 153 (internal quotations omitted).

“To find that a hand-held assistive device is medically required, there must be medical

documentation establishing the need for a hand-held assistive device to aid in walking or standing,

and describing the circumstances for which it is needed (i.e., whether all the time, periodically, or

only in certain situations; distance and terrain; and any other relevant information).” SSR 96–9P,

1996 WL 374185, at *7.

        The only medical opinion suggesting that Plaintiff needed a cane to ambulate is that of Dr.

Williams. He prescribed a cane at Ms. Johnson’s request because she “fe[lt] like her balance [wa]s

off.” AR 541. His prescription “lack[ed] the specificity necessary to determine whether this was

the doctor’s medical opinion or merely a restatement of what was told to him by [Ms. Johnson].”



                                                      20
       Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 21 of 23




Tripp v. Astrue, 489 F. App’x 951, 955 (7th Cir. 2012). Dr. Williams failed to give “an

unambiguous opinion . . . stating the circumstances in which an assistive device [wa]s medically

necessary.” Id.

        On August 5, 2016, Dr. Williams gave a check-box opinion that Ms. Johnson needed an

assistive device, which again stood alone without any written explanation. See AR 760. This form

report “in which a physician’s obligation [was] only to check a box or fill in a blank [is] weak

evidence at best . . . [particularly when] unaccompanied by thorough written reports.” Mason v.

Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993). Moreover, Dr. Williams “offered an opinion without

conducting any diagnostic tests, and has no expertise in orthopaedics.” Tripp, 489 F. App’x at

955.

        Furthermore, the ALJ “explain[ed] his reasons for [rejecting the opinion of a treating

physician]” by citing substantial contradictory evidence, including medical examinations, imaging

studies, and reports. Williams v. Shalala, 997 F.2d 1494, 1498 (D.D.C. 2004); see AR 19–20. For

example, Dr. Nolte noted in an examination on August 21, 2015, that Plaintiff “appeared to be in

no acute distress,” had normal gait and stance, “used no assistive devices,” “needed no help getting

on and off exam table,” and was “able to rise from chair without difficulty.” AR 537. Plaintiff’s

cervical spine showed no abnormality; she did not have “cyanosis, clubbing or edema” in her

extremities, and had “no muscle atrophy.” AR 538–39. An examination on August 1, 2016,

showed that Plaintiff had only “mild” cervical spinal pain with “[n]o evidence of acute fracture or

subluxation.” AR 19, 589. Examinations between January 2015 and December 2017, showed that

Plaintiff exhibited an intact musculoskeletal system with full range of motion, had no bony

tenderness of the back, and reported with no gait abnormality. See, e.g., AR 19, 773–77.




                                                    21
     Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 22 of 23




                       Weighing Ms. Johnson’s Testimony

       A claimant’s “[s]tatements about . . . symptoms will not alone establish that [she was]

disabled. There must be objective medical evidence from an acceptable medical source that shows

[she] ha[d] a medical impairment(s) which could reasonably be expected to produce the . . .

symptoms alleged.” 20 C.F.R. § 416.929. Whenever the claimant’s statements about the intensity,

persistence, or functionally limiting effects of pain or other symptoms are not substantiated by

objective medical evidence, the ALJ must make a credibility finding of the claimant’s statements

“based on a consideration of the entire case record.” SSR 96–7P, 1996 WL 374186, at *2. The

ALJ’s decision “must contain specific reasons for the finding on credibility, supported by the

evidence in the case record, and must be sufficiently specific to make clear to the individual and

to any subsequent reviewers the weight the adjudicator gave to the individual’s statements and

reasons for that weight.” Id. at *2; Butler, 353 F.3d at 1005.

       Plaintiff’s subjective statements in June 2014 about dizziness were inconsistent with the

objective medical record. See AR 799. On July 15, 2014, she underwent an MRI scan that showed

“no significant intracranial abnormality.” AR 395, 403. This confirmed the finding of Plaintiff’s

previous MRI scan on December 15, 2015, which also showed no abnormality. Moreover,

Plaintiff routinely denied dizziness in medical visits from 2014 to 2017. See AR 357–63, 543–65,

763–810, 930–41. She also did not complain about her medications’ side effects, but rather that

they alleviated her symptoms. See AR 504–20, 621–44.

       The ALJ properly weighed the medical opinion of Dr. Williams and Plaintiff’s claims

about her need for a cane and dizziness. The ALJ did not err in excluding this limitation from his

step-five analysis.




                                                    22
      Case 1:19-cv-00002-DLF-ZMF Document 29 Filed 07/14/21 Page 23 of 23




IV.    RECOMMENDATION

       For the foregoing reasons, the undersigned recommends that the Court DENY Plaintiff’s

Motion for Judgement of Reversal, and GRANT Defendant’s Motion for Judgment of Affirmance.

V.     REVIEW BY THE DISTRICT COURT

       The parties are hereby advised that under the provisions of Local Rule 72.3(b) of the United

States District Court for the District of Columbia, any party who objects to this Report and

Recommendation must file a written objection thereto with the Clerk of this Court within 14 days

of the party’s receipt of this Report and Recommendation. The written objections must specifically

identify the portion of the report and/or recommendation to which objection is made, and the basis

for such objections. The parties are further advised that failure to file timely objections to the

findings and recommendations set forth in this report may waive their right of appeal from an order

of the District Court that adopts such findings and recommendation. See Thomas v. Arn, 474 U.S.

140, 144–45 (1985).




Date: July 14, 2021                                  ___________________________________
                                                     ZIA M. FARUQUI
                                                     UNITED STATES MAGISTRATE JUDGE




                                                    23
